Citation Nr: 1310618	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-45 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 2006, for the grant of service connection for degenerative spurring of the lumbar spine, deformity of L3.

2.  Whether there was clear and unmistakable error (CUE) in a May 1971 rating decision in which the RO denied entitlement to service connection for deformity of L3.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  He was awarded a Combat Infantryman Badge (CIB) and a Purple Heart Medal.  He was in Vietnam from September 1969 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In implementing a January 2010 Board decision granting entitlement to service connection for degenerative spurring of the lumbar spine, deformity of L3, the RO assigned a noncompensable rating effective May 15, 2006 and a 10 percent rating effective January 7, 2008.  The Veteran timely appealed the effective date of the grant of service connection as well as the effective date of the 10 percent rating.  At the same time, the Veteran filed a motion claiming CUE in the RO's May 1971 decision that denied entitlement to service connection for back trouble.

In a series of subsequent decisions, the RO granted the effective date claims to the extent of granting a 10 percent rating effective the May 15, 2006 date of the grant of service connection for back disability.  There has been no disagreement with the assigned rating.  


FINDINGS OF FACT

1.  In May 1971, the RO denied entitlement to service connection for deformity of L3.  Although notified of this denial the Veteran did not appeal.

2.  In September 1971, prior to the expiration of the one year appeal period following notification of the May 1971 denial, the RO received new and material evidence but did not act upon this evidence with regard to the previously denied issue.

3.  The April 1971 claim for service connection for back trouble remained pending until granted in February 2010.

4.  The April 1971 claim for service connection for back trouble was filed within a year of March 12, 1971 discharge from service.

5.  As the Board has found the May 1971 RO decision to be non-final, and in any event no additional relief could be granted based on the motion alleging CUE in this rating decision, the CUE motion is moot.


CONCLUSIONS OF LAW

1.  The May 1971 decision in which the RO denied the claim for entitlement to service connection for deformity of L3 did not become final because new and material evidence was received within the one year appeal period that commenced with June 1971 notification of the denial.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. § 3.104(a), 3.156(a) (1971); 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2012).

2.  The April 1971 claim denied in the May 1971 rating decision remained pending because the RO did not act upon it.  38 C.F.R. § 3.160(c) (1971 &2012).

3.  As the April 1971 claim was filed within a year of discharge from service, the criteria for an effective date for service connection of March 13, 1971, the day following discharge from service, have been met.  38 U.S.C.A. § 5110(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2012).  As the Board is granting the benefit sought concerning the claim for an earlier date for service connection from the earliest possible effective date of the day following separation from service, further discussion of the VCAA is unnecessary.

In May 2006, the Veteran filed a claim for service connection for multiple disabilities, with subsequent statements indicating he sought service connection for back disability.  Noting a prior, May 1971 denial of a claim for service connection for deformity of L3, the RO in October 2006 found that this claim was an application to reopen the previously denied claim and denied the application to reopen.  The Veteran appealed and in January 2010, the Board granted the application to reopen and also granted the underlying claim for service connection for deformity of L3.  It was noted that evidence since the prior rating showed he was eligible for the CIB and Purple Heart and that combat presumptions could be applied.  

The RO implemented the grant of service connection for degenerative spurring of lumbar spine, deformity of L3 (claimed as back condition) and assigned an effective date for the grant of service connection of May 15, 2006, the date of the purported application to reopen.  In April 2010, the Veteran disagreed with the effective date assigned for the grant of service connection, and argued that there was CUE in the RO's May 1971 rating decision.  Although the effective date of the grant of service connection based on an application to reopen is generally the date of the application, see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005), for the following reasons, the Board agrees that the Veteran is entitled to an earlier effective date for the grant of service connection in this case.

Within a month of his March 1971 separation from service, the Veteran filed a claim for entitlement to service connection for back trouble and right arm wounds, both of which he indicated occurred in January 1970.  The service treatment records (STRs) document only an injury to the right arm and forearm in January 1970.  Specifically, a January 1970 STR indicated that the Veteran was seen after falling off of a truck and sustaining an abrasion to the right arm and forearm.  X-rays were negative, an abrasion was cleaned, and X-rays were negative.  On the March 1971 separation examination, the spine was reported as normal.  On the March 1971 report of medical examination, the Veteran denied having had swollen or painful joints, a history of broken bones, arthritis or rheumatism, bone, joint, or other deformity, painful or 'trick' shoulder or elbow or back trouble of any kind.  

The Veteran was afforded a May 1971 VA examination.  The medical history section indicated a fall from a tracked vehicle.  A report of an X-ray taken in connection with the examination indicated that there was minimal deformity at the anterior superior margin of L3 that "could be the result of old trauma," and was otherwise negative.  Examination of the back was normal, other than minimal discomfort with deep pressure over the right sacroiliac joint and lumbosacral joint.  The diagnoses included "residuals of trauma to L3."

In a May 1971 rating decision, the RO noted the X-ray report showing minimal deformity of the anterior-superior margin of L3 that could be the result of old trauma and the essentially normal examination, and found that, because the STRs were negative as to trauma to the back in service, the minimal deformity of the third lumbar vertebra was considered to be of post-service origin.  The RO therefore denied the claim.

The Veteran was notified of the RO's May 1971 decision in a June 1971 letter but did not file an appeal within a year of being notified of the denial of his claim.  The law and regulations in 1971 and currently provide that, generally, when a Veteran does not file a notice of disagreement (NOD) within one year of being notified of a denial of his claim, that claim becomes final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. § 3.104(a) (1971); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

Significantly, however, as recognized by the text of 38 U.S.C.A. § 4005(c) and the case law, there are exceptions to the rule of finality.  See 38 U.S.C.A. § 4005(c) ("If no notice of disagreement is filed in accordance with this chapter within the prescribed period,  the action or determination shall become final and  the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title") (emphasis added).  See also Cook v. Principi, 318 F.3d 1334, 1340-41 (Fed. Cir. 2002) (finality does not attach when VA fails to act on a timely appeal to the Board, when VA fails to notify the veteran of the adverse decision, when the RO fails to issue a statement of the case, or when VA fails to provide notice to the veteran of his appellate rights (citing Tablazon v. Brown, 8 Vet. App. 359 (1995); Hauck v. Brown, 6 Vet. App. 518 (1994); Kuo v. Derwinski, 2 Vet. App. 662 (1992); and Ashley v. Derwinski, 2 Vet. App. 307 (1992)); Myers v. Principi, 16 Vet. App. 228, 235-36 (2002) (where the Veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor the subsequent denial of reopening of the claim had become final).  

Even more significantly, pursuant to regulation at the time and currently, new and material evidence received prior to the expiration of the appeal period, must be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(a) (1971); 38 C.F.R. § 3.156(b) (2012).  The receipt of such new and material evidence prevents the initial determination from becoming final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

The above discussion of laws and regulations is relevant because new evidence was received by the RO within the one year appeal period following notification of the May 1971 denial.  That evidence consisted of the Veteran's DD Form 214, which indicated that he had received the Combat Infantry Badge (CIB).  The law at that time and currently is that, in the case of any veteran who engaged in combat with the enemy VA will accept as sufficient proof of service connection of any injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and in the absence of clear and convincing evidence to the contrary.  38 U.S.C.A. § 354(b) (West 1970); 38 U.S.C.A. § 1154(b) (West 2002).  The CIB is, and has been, a decoration indicative of combat with the enemy.  See VA Adjudication Manual Rewrite Manual, M21-1MR, Part IV, Subpart ii, 1.D.13.d (June 6, 2011) (listing CIB as decoration warranting presumption of combat absent clear and convincing evidence to the contrary).  Further, more recent documents from the service department, not available or provided at the time of the earlier decision show he was also awarded a Purple Heart Medal.

New and material evidence was not defined in the regulations in 1971, but under any definition the Veteran's DD Form 214 indicating combat was new and material evidence.  At that time and currently, service connection was warranted for current disability related to service.  38 U.S.C.A. § 310 (West 1970); 38 C.F.R. § 3.303(a) (1971);  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In its May 1971 denial, the RO conceded that the Veteran had a current back disability but found it was of post service origin rather than related to service because there was no evidence in the STRs of trauma to the back.  The CIB indicating combat reduced the Veteran's evidentiary burden in precisely this regard, as it rendered lay evidence sufficient proof of incurrence of the back injury he implicitly alleged was incurred in combat notwithstanding the fact that there was no official record of such incurrence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "considerably lighten[s]" the burden of a veteran claiming compensation for an allegedly service connected disease or injury and who alleges that the disease or injury was incurred in combat service).  As new and material evidence was received within the one year period following notification of the May 1971 denial, the denial did not actually become final, but, rather, the April 1971 claim remained pending.  See 38 C.F.R. § 3.160(c) (1971 & 2012) (defining "pending claim" as "[a]n application, formal or informal, which has not been finally adjudicated"); Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("a claim remains pending-even for years-if the Secretary fails to act on a claim before him").

Thus, it is the finding of the undersigned that the April 1971 claim was pending when the Veteran filed a new claim for service connection for a back condition in May 2006.  

As to the appropriate effective date for the grant of service connection for the Veteran's low back disability, 38 U.S.C.A. § 5110(a) states that unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  38 U.S.C.A. § 5110(b)(1) states an exception to this rule by specifically providing that an award of disability compensation to a veteran is the day following discharge or release from service if the claim for compensation was received within one year of separation.  In this case, the Veteran filed a claim for service connection for back trouble in April 1971, within a year of his March 12, 1971 discharge from service.  For the reasons indicated above, that claim remained pending until granted by the Board in January 2010, a grant that was implemented by the RO in February 2010.  As the claim for compensation that was granted was filed within a year of discharge from service, the appropriate effective date for the grant of service connection is the day following discharge from service, March 13, 1971.  38 U.S.C.A. § 5110(b)(1).

Finally, the Board's earlier effective date holding as to service connection above renders the Veteran's CUE motion on this matter moot.  As the May 1971 rating decision did not become final, it cannot be challenged via a CUE motion.  38 C.F.R. § 3.105(a) (2012) (indicating that a finding of CUE applies to "previous determinations which are final and binding").  In any event, a finding of CUE as to the effective date for service connection, in the May 1971 decision would not provide additional relief, as the Board has granted the earliest effective date allowed under the law for service connection, the day following discharge from service.  The Veteran's CUE motion concerning service connection must therefore be dismissed as moot.

For the foregoing reasons, an effective date of May 13, 1971 is warranted for the grant of service connection for degenerative spurring of the lumbar spine, deformity of L3.





ORDER

An effective date of May 13, 1971 is granted for the award of service connection for degenerative spurring of the lumbar spine, deformity of L3.

The motion alleging CUE in the RO's May 1971 rating decision denying entitlement to service connection for deformity of L3 is dismissed as moot.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


